Citation Nr: 0506288	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-12 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran in this case served on active duty from June 1967 
to June 1969.  Service in Vietnam during the Vietnam War is 
indicated by the evidence of record.

In July 1999, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  The claim was 
denied as not well-grounded in May 2000.  The veteran did not 
appeal.  In July 2001, the RO, on its own motion reopened the 
veteran's claim for consideration and development in 
compliance with the newly enacted Veterans Claims Assistance 
Act of 2000 (VCAA).  See 7(b) of the VCAA; see also 
VAOPGCPREC 3-2001.  In its September 2001 rating decision the 
RO denied the veteran's claim.  The veteran disagreed with 
the September 2001 decision and initiated this appeal.  The 
appeal was perfected by the veteran's timely submission of 
his substantive appeal (VA Form 9) in August 2002.  

In March 2003, the veteran presented sworn testimony at a 
hearing which was chaired by a Decision Review Officer (DRO) 
at the RO.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.  

In October 2003, the veteran requested a hearing before a 
Veterans Law Judge.  
The requested hearing was scheduled to be held on May 10, 
2004.  The veteran failed to report for the hearing, and he 
has not requested an additional hearing.  
The veteran did send VA a letter, received May 5, 2004, which 
indicated without explanation that he would not appear at the 
scheduled hearing.  The veteran was somewhat unclear as to 
whether or not he wished to continue to pursue his appeal.  
However, the letter did not include a definitive statement 
that the veteran intended to abandon his appeal.  Therefore 
the letter did not meet the criteria for an effective 
withdrawal of an appeal.  See 38 C.F.R. § 20.204 (2004).  

On September 9, 2004, the Board sent the veteran a letter 
requesting clarification as to whether he wished to continue 
the appeal.  The letter advised the veteran that his May 5, 
2004 correspondence was unclear as to whether or not he 
wished to withdraw the appeal.  The veteran was requested to 
advise VA as to whether or not he wished to continue to 
pursue the matter on appeal.  The letter stated that if no 
response was received within 30 days, the appeal would be 
referred for review.  That time has now passed and the 
veteran has not responded.  In the absence of a specific 
withdrawal of the appeal, the matter remains in appellate 
status.  

Representation

In February 2004 correspondence to the RO, the veteran 
asserted that he had elected representation by AMVETS.  
However, by letter dated April 9, 2002, AMVETS revoked its 
agreement to represent the veteran.  The veteran has not 
elected other representative and is currently unrepresented 
in this matter.  In its September 9, 2004 letter, the Board 
informed him of the necessary procedure for selecting a 
representative.  No response has been received from the 
veteran.  Accordingly, the Board will assume that the veteran 
desires to proceed unrepresented.


FINDING OF FACT

A preponderance of the competent evidence of record does not 
support a conclusion that the veteran has PTSD which is 
related to in-service stressors.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.  In substance, 
he contends that he has PTSD which is related to stressful 
events which he experienced in Vietnam, specifically events 
surrounding his asserted duties as an ambulance driver.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 2001 rating decision and the April 
2002 SOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in 
August 2003 which was specifically intended to address the 
requirements of the VCAA.  That letter explained in detail 
the evidence needed to substantiate a claim for service 
connection of PTSD.  The letter notified the veteran that 
"to support the claim for service connected compensation 
benefits for Post Traumatic Stress Disorder (PTSD) the 
evidence must show three things."  Specifically, the veteran 
was informed that the evidence must show that there was an 
event or injury in service, a verified current PTSD 
disability and a showing of a competent medical nexus between 
his in-service injury and the current disability.  

Moreover, the letter enumerated the evidence already 
received, referring the veteran back to the evidence listed 
in the previously issued rating decisions, SOC and SSOC.  
Thus, the letter, in conjunction with the SSOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the VCAA 
letter, the veteran was informed that VA would "make 
reasonable efforts to obtain to help you get evidence 
necessary to support you claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The August 2003 letter informed the veteran that VA was 
responsible for obtaining "any evidence kept by the VA, 
military, or any other Federal government agency" and would 
make reasonable efforts to get "any records from a private 
doctor or facility where you received treatment".  Further, 
the letter advised the veteran that "You must give us enough 
information so that we can request [any records]."  More 
specifically, the RO informed the veteran that he was 
responsible to provide the name of the person, agency, or 
company who has relevant records; the address of this person, 
agency, or company; the approximate time frame covered by the 
records in the case of medical records.  The veteran was also 
informed that he was responsible to sign a release that gives 
VA the authority to request documents on his behalf, copies 
of that release were enclosed for the veteran's use.  The 
veteran was further advised that it was ultimately the 
veteran's responsibility to provide evidence to support his 
claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2003 letter included notice 
that the veteran should notify VA "if you have nothing 
further to submit" in support of the claim so that it may be 
expedited.  If the veteran did have additional evidence he 
was advised to describe it on the enclosed release forms or 
forward the evidence itself to VA.  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board notes that even though the letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board additionally notes that the fact that the veteran's 
claim was next adjudicated by the RO in January 2004, prior 
to the expiration of the one-year period following the August 
2003 notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.  In this case, the 
letter sent to the veteran expressly notified him that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
notice was sent prior to adjudication of the issue by the RO.  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of this claim 
(by rating decision in May 2000).  See Pelegrini v. Principi, 
17 Vet. App 412 (2004).  The Board notes, however, that such 
a situation was a legal impossibility because the initial 
adjudication pre-dated the enactment of the VCAA.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in December 1998).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  
  
After the enactment of the VCAA the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the August 2003 VA notice.  
The veteran's claim was readjudciated by the agency of 
original jurisdiction in October 2004.  Therefore, there is 
no prejudice to the veteran with respect to the timing of the 
VCAA notice, because VCAA notice could not have been provided 
prior to the initial adjudication of his claim by the RO and 
there has been subsequent readjudication of the claim by the 
RO.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, complete service personnel records and VA treatment 
records.  Further, the RO provided the veteran with a VA 
psychological examination in July 2001 with follow-up 
psychometric testing in August 2001 as requested by the July 
2001 VA examiner.  

The RO has requested additional evidence and stressor 
clarification from the veteran.  Specifically, the RO sent 
the veteran a letter requesting description of his stressors 
in July 1999.  The veteran did not respond.  After receiving 
the August 2003 VCAA letter, the veteran again provided a 
statement of his claimed stressors.  In his September 2003 
statement, the veteran again identified his stressors as 
occurring at some point in time between May 1968 and June 
1969.  He identified the stressors as "many rocket, mortar, 
sniper attacks" without a statement of date or location.  He 
also described work as an ambulance driver and an undated 
rescue of three Army officers from a helicopter crash as 
stressors; he did not, however, provide identifying details 
such as geographic location, date, units involved or names of 
the soldiers involved.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes in light of the veteran's disinclination 
to provide reasonably detailed stressor descriptions, that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that any 
further attempts to assist the veteran in developing his 
claims would result in needless delay, and are thus 
unwarranted.

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran presented 
sworn testimony before a DRO in March 2003.  He further was 
scheduled for a hearing with a Member of the Board of 
Veterans' Appeals.  The veteran elected not to attend that 
hearing.  See 38 C.F.R. § 3.103 (2004).  



Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f).  With 
regard to the third PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).

Factual Background

The veteran served in the Republic of Vietnam from May 1968 
until May 1969.  The veteran's service personnel records are 
of record.  The veteran's DD 214 lists his military 
occupational specialty (MOS) as [vehicle] body repairman.  
The records do not detail specific combat exposure, service 
as an ambulance driver or exposure to rocket, mortar or 
sniper attacks.  

The veteran's service medical records are absent any 
treatment of a combat injury or of mental health complaints. 
There are no pertinent medical records for several decades 
after the veteran separated from service.

VA treatment records indicate that the veteran began mental 
health treatment in June 1997.  Progress notes from May 1998 
through June 1999 indicate that the veteran attended the 
Mental Health PTSD Clinic with treatment by VA psychologist 
A.G.    

In July 1999 the veteran submitted a stressor statement 
indicating that he served as an ambulance driver during 6 
months of his duty in Vietnam.  He listed stressors of grave 
registration, exposure to casualties, exposure to perimeter 
small arms fire and experiencing rockets and mortar attacks.  
Dates and locations were not provided.  The veteran also 
described an event where he and another soldier, 
W.P., Jr., removed three wounded soldiers from a helicopter 
just prior to an explosion.  

In August 1999 the RO sent the veteran a stressor 
verification questionnaire.  The letter requested that the 
veteran provide more detailed stressor information so that 
the RO could undertake stressor verification.  The letter 
requested dates and location information as well as names of 
those involved in the veteran's claimed stressor events.  The 
veteran did not respond to that letter or provide any further 
information.  

In connection with a July 2001 VA psychiatric examination, 
M.G., M.D. made a provisional diagnosis of PTSD but further 
indicated that objective psychological testing would be 
required in order to confirm the diagnosis.  Dr. M.G. noted 
that "there are some elements in the history which raise a 
question of veracity".  

In August 2001 follow-up objective testing was performed 
N.K., a psychologist.  The follow up testing included an 
additional clinical interview, Minnesota Multiphasic 
Personality Inventory II (MMPI), Mississippi Scale for 
Combat-Related PTSD (Mississippi Scale), Beck Depression 
Inventory and Impact of Events Scale.  The examiner noted 
that the veteran's responses to the psychometric testing 
appeared to be designed to minimize the appearance of any 
psychological problems and that none of the test results was 
consistent with a finding of PTSD.  N.K. diagnosed 
depression.  

In February and March 2003 the veteran attended two more 
individual counseling sessions with A.G..  A.G. provided a 
diagnosis of PTSD based upon the veteran's self-report of 
acting as an ambulance driver in Vietnam.  A.G. noted that 
the majority of the veteran's mental health complaints 
concerned his frustration with the end of his marriage and 
other legal issues concerning child custody and visitation 
rights.  

In March 2003, the veteran provided sworn testimony to the 
DRO.  During his testimony the veteran asserted that his PTSD 
stressors included exposure to rocket attacks and to 
casualties and other stressful events while driving an 
ambulance in Vietnam.  A May 2003 SSOC continued to deny the 
veteran's claim due to the absence of a confirmed diagnosis 
of PTSD linked to a verified stressor.  

In September 2003 the RO received a handwritten statement 
from the veteran repeating his description of rocket attacks, 
mortar exposure and service as an ambulance driver.  The 
September 2003 statement also repeated the description of the 
episode with fellow soldier W.P., Jr.  No other specifics 
were provided. 

In May 2004, the veteran submitted a letter to the Board.  In 
it, the veteran asserted that he did not believe that he had 
PTSD.  As has been described in the Introduction, in 
September 2004 the Board attempted to ascertain whether the 
veteran still wished to continue his appeal.  The veteran did 
not respond to the Board's inquiry.  

Analysis

The veteran seeks service connection for PTSD.  As has been 
discussed above, service connection for PTSD requires (1) 
medical evidence establishing a diagnosis of the condition, 
(2) credible supporting evidence that the claimed in-service 
stressors actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2004).

With respect to element (1), current diagnosis of PTSD, the 
Board initially notes that although the veteran has filed a 
claim of entitlement to service connection for PTSD and then 
pursued an appeal when that claim was denied, he has been 
ambivalent, to say the least, about whether he in fact 
believes that he has PTSD.  
In statements to N.K. in August 2001 the veteran denied that 
he had PTSD.  In his February 2003 sworn testimony he 
repeated his denial that he had PTSD.  See the hearing 
transcript, pages 2-3.  Finally, the veteran in his May 2004 
correspondence to the Board denied that he had PTSD.  As 
noted above, the Board attempted to ascertain whether the 
veteran wished to continue this appeal, but he did not 
respond to the Board's letter.  

In any event, it is now well established that as a lay person 
without medical training the veteran is not competent to 
opine on medical matters such as diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Just as the veteran's 
statements that he has PTSD would not be competent medical 
evidence as to the matter of diagnosis, his denials of having 
the condition are also not competent medical evidence.  The 
veteran's own statements are accordingly entitled to no 
weight of probative value.

There are three competent medical opinions of record:  the 
treatment records from A.G., the July 2001 VA examination and 
the August 2001 VA examination with psychometric testing.  No 
doubt due to the veteran's own ambivalence, these opinions 
are somewhat equivocal on the question of a PTSD diagnosis.  

The July 2001 VA examiner provisionally diagnosed PTSD but 
concluded that the veteran should be administered an MMPI and 
a Mississippi Scale in order to confirm this diagnosis.  Dr. 
M.G. directed that after such testing VA should "revisit 
this claim as we get the results of those tests to see if the 
diagnosis is reinforced by the validity of objective 
testing.".  Dr. M.G. felt that these tests were crucial due 
to his concerns regarding the veteran's "veracity" in light 
of three specific examples of inconsistency cited by the 
doctor in the veteran's interview.  

The August 2001 VA examiner did not find that the veteran's 
mental health problems were indicative of PTSD.  N.K., the 
examining VA psychologist, concluded that none of the 
administered objective tests provided results consistent with 
PTSD.  N.K. further noted, however, that the veteran's 
responses to psychometric testing appeared designed to 
minimize any showing of mental health disorders.  N.K. 
diagnosed moderate depression.  

Treatment provided by A.G. in February and March 2003 
includes a diagnosis of PTSD based on the veteran's report of 
service as an ambulance driver in Vietnam.  
This was the first PRSD diagnosis by A.G. after six years of 
on-and-off treatment.

All three examiners noted that the veteran exhibited certain 
objective PTSD symptomatology.  Dr. M.G. diagnosed PTSD but 
questioned the veteran's subjective presentation and report 
of events which he used as a basis for the diagnosis.  N.K. 
noted that the veteran did not present a clinical picture 
consistent with PTSD on any objective measurement but opined 
that the veteran's lack of a PTSD diagnosis was likely based 
upon a pattern of minimization by the veteran designed to 
obscure evidence of PTSD.  N.K. noted that the veteran, 
although he reported for testing, "adamantly denied" that 
he had PTSD.  

The most persuasive medical evidence of record is the 
February 2003 and March 2003 VA treatment records from A.G. 
which included a diagnosis of PTSD.  Specifically, A.G. had 
provided treatment, albeit sporadically, to the veteran over 
a six year period and, as such, had a greater opportunity to 
observe the veteran.  This greater exposure to the veteran is 
crucial in the Board's opinion given the veteran's 
inconsistency in the presentation of his condition.  For 
example, the Board notes that the veteran has repeatedly 
denied that he has PTSD, but he has continued to pursue his 
claim for PTSD and has periodically provided additional, if 
repetitive and non-specific, stressor statements.  A.G. 
declined to diagnose PTSD after her initial contacts with the 
veteran, but in 2003 determined that the diagnosis was 
appropriate.  

It appears, based on the medical evidence, that all examiners 
agree that PTSD symptomatology is present.  PTSD has been 
diagnosed by two examiners, albeit provisionally in one 
instance and belatedly in the other.  Nonetheless, resolving 
all doubt in the veteran's favor, the Board finds that 
element (1), competent medical evidence establishing a 
diagnosis of PTSD, has been met.  

With respect to element (2), stressors, as discussed in the 
VCAA section above, the veteran has not provided specifics as 
to claimed stressors in Vietnam.  To the limited extent that 
the veteran has provided stressor information, he does not 
appear to allege that he has PTSD as a result of combat, and 
his service records show nothing which is consistent with 
combat service.  The veteran's alleged stressors involve 
claims of repeated exposure to wounded service members in his 
asserted capacity as an ambulance driver.  In light of his 
contentions, the Board need not address in detail whether the 
veteran "engaged in combat with the enemy" within the meaning 
of the law, see 38 U.S.C. § 1154 and 38 C.F.R. § 3.303(d), or 
consider the provisions of 38 C.F.R. § 3.304(f) that cover 
stressors based on combat status, since it is clear that he 
is not a combat veteran and he does not purport to be.

Because the veteran did not engage in combat with an enemy, 
there must be credible supporting evidence that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  In 
this regard, the veteran's own contentions and/or testimony 
are insufficient, standing alone, to verify his stressors.  
See Cohen v. Brown, 10 Vet. App. 128, 147 (1997).
Accordingly, there must be corroboration that the asserted 
in-service stressors actually occurred.  

The Board again notes that the veteran, despite repeated 
requests from the RO, has provided very little information 
concerning his alleged stressors.  In an effort to assist the 
veteran, the RO sent the veteran a stressor development 
letter in August 1999.  The letter requested that the veteran 
provide dates and approximate locations of stressor events 
and names and other unit information, if available, for other 
service members who were involved.  The veteran has not 
provided that information.  Indeed, although the veteran 
provided a restated description of his stressors in September 
2003, he has not provided any new information concerning his 
stressors since his July 1999 claim.  Instead, he merely 
restated what was already of record, namely that at some 
point between May 1968 and June 1969 he served as an 
ambulance driver and was exposed to casualties and the 
aftermath of combat.  He also reiterated that he was exposed 
to rocket attacks and mortar fire.  

With respect to the veteran's claimed duty as an ambulance 
driver (and thus exposure to stressors associated therewith), 
the service personnel records do not reflect this duty and 
this stressor has otherwise not been verified.  Attempts to 
verify the other stressors claimed by the veteran have been 
thwarted because the veteran has not provided basic 
information as to these incidents which would allow such 
verification, such as date, location, personnel and units 
involved.  Vague assertions of exposure to mortar and rocket 
fire in Vietnam between May 1968 and June 1969 cannot be and 
have not been verified.  

With respect to the veteran's report of rescuing three army 
officers from a downed helicopter along with a soldier he 
identifies as W.P., Jr., the son of a well-known movie actor, 
W.P., the Board notes that the veteran has not provided a 
date or location for this event.  Moreover, the veteran has 
not provided a corroborating statement from W.P., Jr. or 
anyone else concerning the event.  In this connection, the 
validity of the veteran's recollection is suspect.  The Board 
takes judicial notice that the September 26, 1984 New York 
Times obituary for W.P., the actor, indicates that he had one 
child, a daughter.  Under these circumstances, the Board 
finds the veteran's statement to be lacking in credibility.  
This stressor has therefore also not been verified.  

In short, the veteran's claimed stressors have not been 
verified and element (2) has thus not been satisfied.  The 
claim fails on that basis alone.  

For the sake of completeness, the Board will discuss the 
remaining element, medical evidence of a nexus between the 
complained of in-service stressor and PTSD.  

A.G. attributes PTSD to experiences in Vietnam reported by 
the veteran, notably serving as an ambulance driver and 
having exposure to casualties.  As has been discussed above, 
that stressor is unconfirmed due to the lack of detail 
provided by the veteran.  A medical opinion diagnosing PTSD 
does not provide its own verification of the occurrence of 
the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-396 (1996).  Therefore, because the nexus 
opinion of A.G. diagnosis of PTSD relies upon an 
uncorroborated stressor, it is not probative evidence.  See 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]

In short, the evidence associated with the file does not 
include a competent medical nexus opinion linking currently 
diagnosed PTSD to a confirmed stressor.  Element (3), medical 
nexus, has thus not been met.  The claim also fails on that 
basis also.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to service connection for PTSD is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


